IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Philadelphia Independent Towers and     :
Salvors Association, and K&A Auto       :
Salvage, Inc., and Steffa Metals Co.,   :
Inc., and Derkas Auto Body, Inc., and   :
Morton Towing & Recovery, and           :
Norton’s Tow Squad, Inc.,               :
                                        :
                         Petitioners    :
                                        :
            v.                          :   No. 455 M.D. 2012
                                        :
Commonwealth of Pennsylvania,           :   Argued: June 15, 2015
Pennsylvania State Police and Frank     :
Noonan, in his capacity as              :
Commissioner of the Pennsylvania        :
State Police and Philadelphia Parking   :
Authority and Vincent Fenerty, in his   :
capacity as Executive Director of the   :
Philadelphia Parking Authority,         :
                                        :
                         Respondents    :


BEFORE:     HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
            HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE COHN JUBELIRER                          FILED: August 26, 2015

      Before this Court in our original jurisdiction are cross-applications for
summary relief. Petitioners are private companies who provide towing, storage
and salvaging services in the City of Philadelphia (Philadelphia) and the trade
association representing their interests.1 Respondents are the Pennsylvania State
Police (PSP), the Philadelphia Parking Authority (Authority), and their respective
chief officers.2        Petitioners seek an order declaring the Intergovernmental
Agreement for Vehicle and Load Uprighting, Towage, and Storage (Interagency
Agreement) between the PSP and Authority invalid and enjoining the PSP from
using the Authority to perform certain towing services.3


   1. The Interagency Agreement
       The PSP assumed the role of patrolling certain highways within Philadelphia
in January 2007. (Whereas Clause, Interagency Agreement at 1.4) On March 30,
2007, the PSP and Authority entered into the Interagency Agreement whereby the
agencies agreed to detailed procedures for removing and storing vehicles


       1
        Petitioners are: (1) Philadelphia Independent Towers and Salvors Association; (2) K&A
Auto Salvage, Inc.; (3) Steffa Metals Co., Inc.; (4) Derkas Auto Body, Inc.; (5) Morton Towing
& Recovery; and (6) Norton’s Tow Squad, Inc.

       2
         Respondent Frank Noonan is the Commissioner of the PSP and Respondent Vincent
Fenerty is the Executive Director of the Authority.

       3
         Petitioners originally filed a Petition for Review with this Court on July 13, 2012,
seeking relief pursuant to the Declaratory Judgments Act, 42 Pa. C.S. §§ 7531-7541. After the
PSP’s preliminary objections were overruled and answers to the Petition for Review were filed,
this matter remained dormant for two years. On November 14, 2014, we issued an Order
requiring Petitioners to file a status report, which Petitioners filed on December 15, 2014.
Therein, Petitioners advised that an application for summary relief would be filed within 30 days.
On January 13, 2015, Petitioners filed an Application for Summary Relief. On May 5, 2015, the
PSP and the Authority filed a Petition for Summary Relief and Summary Judgment and an
Application for Summary Relief, respectively.

       4
           The Interagency Agreement is attached to Petitioners’ Petition for Review as Exhibit A.

                                                 2
encountered by the PSP as part of their newly assumed enforcement duties.
(Whereas Clause, Interagency Agreement at 1.)                  The PSP entered into the
Interagency Agreement because of its

       desire to have the Authority, as a government agency created by both
       the Commonwealth and [Philadelphia] and as an agency with great
       experience and success in providing such services in Philadelphia,
       continue to provide such vehicle or combination load towing, storage,
       uprighting, removal, and recovery services as directed by the State
       Police as set forth herein[.]

(Whereas Clause, Interagency Agreement at 1.)


       Pursuant to Section 1 of the Interagency Agreement, which sets forth general
matters, the “Authority shall be the Commonwealth’s sole towing, impoundment,
auction, and Recovery Duty Agent in the City of Philadelphia.” (Interagency
Agreement at § 1.) Section 2 of the Interagency Agreement addresses “Live Stop
Impoundments.”5 (Interagency Agreement at § 2.) At the time of the Interagency
Agreement, the Authority was already serving as the exclusive provider of, inter
alia, towing and storage services for the PSP in connection with the Live Stop
Program.     See Section 5505(d)(22) of what is commonly called the Parking
Authority Law, 53 Pa. C.S. § 5505(d)(22) (the Authority is empowered to serve as

       5
         Philadelphia’s “Live Stop” Program “involves the immediate towing and impoundment
of vehicles found to be operating in violation of certain state motor vehicle statutes.”
Philadelphia Parking Authority v. American Federation of State, County, and Municipal
Employees, District Council 33, Local 1637, 845 A.2d 245, 246 (Pa. Cmwlth. 2004). See
Section 6309 of the Vehicle Code, 75 Pa. C.S. § 6309 (governing impoundment for nonpayment
of fines and vehicles with a gross weight of 17,001 pounds or more); Section 6309.1 of the
Vehicle Code, 75 Pa. C.S. § 6309.1 (governing impoundment for nonpayment of fines and
vehicles with a gross weight of 17,001 pounds or more in cities of the first class); and Section
6309.2 of the Vehicle Code, 75 Pa. C.S. § 6309.2 (governing immobilization, towing and
storage of vehicles for driving without operating privileges or registration).

                                               3
the exclusive towing and storage agent for the enforcement of the Live Stop
Program).6     Section 2 of the Interagency Agreement formalized the previous
arrangement, and Petitioners raise no objections to Section 2 of the Interagency
Agreement.


       Section 3 of the Interagency Agreement governs “investigatory tows.”
According to the Interagency Agreement, the Authority is required to tow vehicles,
when directed by the PSP, from highways to PSP property when the PSP is
conducting an investigation related to the vehicle. (Interagency Agreement at § 3.)
If the vehicle is not reclaimed by the owner after the investigation is completed, the
PSP “may direct the Authority to tow the vehicle to an Authority facility and
initiate the appropriate process of disposing of the vehicle as abandoned. . . .”
(Interagency Agreement at § 3.)


       Section 4 of the Interagency Agreement governs “safety tows” and provides
that the Authority shall “tow and store any vehicle designated by the [PSP] as a
safety hazard and/or abandoned vehicle” found on a highway.                    (Interagency
Agreement at § 4.) Although the Authority is the default tower of vehicles seized
by the PSP under Section 4 of the Interagency Agreement, the owner of the vehicle
is given the right to direct that the vehicle be towed by a private company, so long
as the owner is present at the scene, the vehicle weighs less than 17,000 pounds,



       6
         The Parking Authority Law is set forth in Chapter 55 of the General Local Government
Code, 53 Pa. C.S. §§ 5501–5517, which governs parking authorities. The Parking Authority
Law was originally enacted as the Act of June 5, 1947, P.L. 458, formerly, 53 P.S. §§ 341–356,
and it was repealed as part of its codification by the Act of June 19, 2001, P.L. 287.

                                              4
and the private company can respond within a reasonable timeframe. (Interagency
Agreement, Exhibit “A,” Towing Procedures, ¶ 3.)


   2. Cross-Applications for Summary Relief
       Petitioners challenge Sections 3 and 4 of the Interagency Agreement as
being unlawful. Petitioners allege that they would compete for towing and storage
jobs deriving from the PSP’s enforcement activities within Philadelphia if the
Authority had not been given the exclusive authority to tow vehicles abandoned or
seized on the highways under the Interagency Agreement.                              (Petitioners’
Application for Summary Relief ¶ 33.) According to Petitioners, they are entitled
to summary relief because Sections 3 and 4 of the Interagency Agreement are
unlawful to the extent that these provisions require the Authority to perform
activities that compete with private towing and storage companies in a manner not
authorized by the General Assembly in the Parking Authority Law.7 Petitioners


       7
         Petitioners also assert broadly that the PSP is conducting activities in violation of its
enabling act. Petitioners do not specifically state which activities outlined in the Interagency
Agreement violate the PSP’s enabling act. Relevant to this case, Section 3352(c) of the Vehicle
Code provides:

       Any police officer may remove or cause to be removed to the place of business of
       the operator of a wrecker or to a nearby garage or other place of safety any
       vehicle found upon a highway under any of the following circumstances:

               (1) Report has been made that the vehicle has been stolen or taken without
               the consent of its owner.
               (2) The person or persons in charge of the vehicle are physically unable to
               provide for the custody or removal of the vehicle.
               (3) The person driving or in control of the vehicle is arrested for an alleged
               offense for which the officer is required by law to take the person arrested
               before an issuing authority without unnecessary delay.
                                                                                   (Continued…)
                                                 5
assert that, in order for government agencies to compete with private companies,
the agencies must be authorized to do so in their enabling legislation, and nothing
in the Parking Authority Law enables the Authority to compete with private towing
and storage companies.          Petitioners also contend that, by entering into the
Interagency Agreement, the PSP has exercised legislative power in violation of
Article II, Section 1 of the Pennsylvania Constitution, Pa. Const. art. II, § 1 (“The
legislative power of this Commonwealth shall be vested in a General Assembly,
which shall consist of a Senate and a House of Representatives.”). (Petitioners’
Application for Summary Relief ¶ 31.)


       Petitioners further argue that they are entitled to summary relief and the
Interagency Agreement must be rendered void because it directs the Authority to
perform “garage services” prohibited under Section 5505(b)(4) of the Parking
Authority Law. Section 5505(b)(4) provides:

       (b) Purposes.--The authority shall exist for the following purposes:

                                              ….



              (4) The vehicle is in violation of section 3353 (relating to prohibitions in
              specified places) except for overtime parking.
              (5) The vehicle has been abandoned as defined in this title. The officer
              shall comply with the provisions of Chapter 73 (relating to abandoned
              vehicles and cargos).

75 Pa. C.S. § 3352(c). The PSP is also authorized to “remove or cause to be removed to a place
of safety any unattended vehicle illegally left standing upon any highway, bridge, causeway or in
any tunnel, in such position or under such circumstances as to interfere unduly with the normal
movement of traffic or constitute a safety hazard.” Section 3352(b) of the Vehicle Code, 75 Pa.
C.S. § 3352(b).

                                               6
              (4) Plan, design, locate, acquire, hold, construct, improve,
              maintain and operate, own, lease as lessor or lessee land and
              facilities devoted to the parking of vehicles. The authority shall
              not have the power to engage in the sale of gasoline, the sale of
              automobile accessories, automobile repair and service or any
              other garage service and shall not engage in the sale of any
              commodity of trade or commerce.

53 Pa. C.S. § 5505(b)(4) (emphasis added).


       Respondents contend in their Applications for Summary Relief8 that the
activities outlined in the Interagency Agreement are all authorized by the Parking
Authority Law or the Vehicle Code. According to Respondents, the General
Assembly created the Authority to combat traffic congestion and it may tow and
impound vehicles to achieve that purpose. The Interagency Agreement advances
this purpose by setting up a process for enforcing on-street parking regulations on
Philadelphia’s highways. Respondents argue that vehicles left on the shoulder of
the highway are blocking traffic, impeding the smooth flow of traffic, and also note
that leaving a vehicle on the highway violates Section 3353 of the Vehicle Code,
75 Pa. C.S. § 3353 (relating to prohibitions in specified places), and local
ordinances, which the Authority is statutorily authorized to enforce. For these
reasons, Respondents assert that the Authority is authorized by the Parking
Authority Law and the Vehicle Code to perform the services set forth in the
Interagency Agreement; therefore, Respondents are entitled to summary relief.
Additionally, Respondents contend that we should grant them summary relief
because Petitioners’ interpretation of the term “garage services,” as used in Section

       8
         The PSP and Authority filed separate Applications for Summary Relief. Because these
two filings are essentially identical, we will be referring to both Applications as the
“Applications for Summary Relief.”

                                             7
5505(b)(4) of the Parking Authority Law, is not supported by the Rules of
Statutory Construction, which support Respondents’ contrary interpretation of that
term.


   3. Discussion
        Rule 1532(b) of the Pennsylvania Rules of Appellate Procedure addresses
applications for summary relief filed with this Court, and provides that: “[a]t any
time after the filing of a petition for review in an appellate or original jurisdiction
matter the court may on application enter judgment if the right of the applicant
thereto is clear.” Pa. R.A.P. 1532(b). We will grant an application for summary
relief only where “the moving party establishes that the case is clear and free from
doubt; that there exists no genuine issues of material fact to be tried; and that the
moving party is entitled to judgment as a matter of law.” Office of Attorney
General ex rel. Corbett v. East Brunswick Township, 956 A.2d 1100, 1113 (Pa.
Cmwlth. 2008). Neither party has argued that there is a genuine issue of material
fact at issue in this case, nor have we found one. We, therefore, turn to whether
any of the parties are entitled to judgment as a matter of law.


          a. Competition with Private Enterprise
        We first address Petitioners’ argument that they are entitled to summary
relief because Sections 3 and 4 of the Interagency Agreement impermissibly
require the Authority to compete with private businesses by allowing the Authority
to tow and store vehicles beyond the “Live Stop” Program.             Petitioners cite
Dominion Products and Services, Inc. v. Pittsburgh Water and Sewer Authority, 44
A.3d 697 (Pa. Cmwlth. 2011), to support their argument that a government agency


                                          8
may not compete with private industry unless it is authorized to do so by its
enabling act. Petitioners contend that, like the agreement at issue in Dominion, the
Interagency Agreement unlawfully authorizes a government agency to compete
with private enterprises.


      Respondents argue that they are entitled to summary relief because Section
5505(d) of the Parking Authority Law, 53 Pa. C.S. § 5505(d), and Section 6109(g)
of the Vehicle Code, 75 Pa. C.S. § 6109(g), empower the Authority to tow vehicles
that pose safety risks or are illegally parked on highways. (PSP’s Petition for
Summary Relief and Summary Judgment ¶¶ 12-15; Authority’s Application for
Summary Relief ¶¶ 12-15.) They further contend that Petitioners’ reliance on
Dominion to support the contention that the Authority may not compete with
private enterprise is misplaced because such competition is not prohibited by the
Parking Authority Law.


      In Dominion, private companies that specialized in repairing broken water
and sewer lines in Pittsburgh challenged an agreement between Pittsburgh Water
and Sewer Authority (PWSA) and a private repair company, Utility Line Security,
LLC (ULS).      Dominion, 44 A.3d at 700.      Under Pennsylvania law, property
owners are responsible for maintaining water and sewer lines, but repairing the
lines in a prompt manner is often cost prohibitive for many property owners. Id.
Private companies in Pittsburgh sought to make repair services more affordable by
providing warranty programs that property owners could purchase for a monthly
fee. Id. The agreement at issue in Dominion provided that all PWSA customers
would be automatically enrolled into a warranty program run by ULS in exchange


                                         9
for a $5 monthly fee collected by PWSA. Id. at 701. Although all of PWSA’s
customers were automatically enrolled in the program, those customers that did not
want the protection, or wanted to purchase protection from another provider, could
opt-out of the program. Id.


      The petitioners in Dominion argued that the opt-out warranty program was a
program operated by PWSA, a municipal authority. Id. at 703. Because municipal
authorities can only perform activities authorized by their enabling act or the
Constitution, the petitioners argued that the legality of the agreement had to be
determined based on Section 5607 of the Municipality Authorities Act, 53 Pa. C.S.
§ 5607. Id. Section 5607(a) authorizes the creation of municipal water and sewer
authorities. 53 Pa. C.S. § 5607(a). Municipal authorities created under Section
5607(a) “may exercise all powers necessary or convenient for the carrying out of
[their] purposes.” 53 Pa. C.S. § 5607(d). However, the Municipality Authorities
Act limits the powers of public water and sewer authorities by providing:

      none of the powers granted by this chapter shall be exercised in the
      construction, financing, improvement, maintenance, extension or
      operation of any project or projects or providing financing for
      insurance reserves which in whole or in part shall duplicate or
      compete with existing enterprises serving substantially the same
      purposes.

53 Pa. C.S. § 5607(b)(2)(emphasis added). In Dominion, we interpreted Section
5607(b)(2) as unambiguously limiting the power of PWSA in the interest of
protecting “existing business enterprises from losing business to an enterprise
created by a municipal authority.” Dominion, 44 A.3d at 705. Accordingly, we
held that the opt-out warranty program created by the agreement was not
authorized by the Municipality Authorities Act. Id.
                                        10
      Dominion holds that Commonwealth agencies, like all creations of the state,
only have those powers conferred upon them by their enabling legislation. Id. at
703; see also City of Philadelphia v. Southeastern Pennsylvania Transportation
Authority, 271 A.2d 504, 510 (Pa. Cmwlth. 1970) (quoting White Oak Borough
Authority Appeal, 93 A.2d 437, 438 (Pa. 1953)) (stating “‘[n]either authorities nor
municipalities are sovereign; they have no original or inherent or fundamental
powers of sovereignty or of legislation; they have only the power and authority
granted them by enabling legislation’”). In Dominion, the legislative intent that
the municipal authority was not to compete with private enterprise was
unambiguously and expressly stated in the enabling legislation at issue, the
Municipality Authorities Act. However, there is no such express prohibition in the
enabling legislation at issue here, the Parking Authority Law.


      The Authority is a Commonwealth agency. 53 Pa. C.S. § 5505(a)(1) (“The
authority shall constitute a public body corporate and politic, exercising public
powers of the Commonwealth as an agency of the Commonwealth.”). As stated
above, the Authority is endowed with only those powers the General Assembly has
given to it pursuant to its enabling legislation. Department of General Services v.
Ogontz Area Neighbors Association, 483 A.2d 448, 452 (Pa. 1984). Accordingly,
through the use of statutory interpretation, we will determine whether the
Authority has the power to perform certain activities. Id.




                                         11
       The powers of the Authority are detailed in the Parking Authority Law. 9
According to the Parking Authority Law, parking authorities were created to
alleviate a “parking crisis, which threatens the welfare of the community.” Section


       9
          In City of Philadelphia v. Rendell, 888 A.2d 922 (Pa. Cmwlth. 2005), we provided a
brief history of the Parking Authority Law.

       The General Assembly enacted the Parking Authority Law in 1947 in response to
       the growing demand for off-street parking in the urban areas of the
       Commonwealth following World War II, a phenomenon viewed as a statewide
       problem impacting those residing inside and outside the affected cities. The
       Parking Authority Law enabled cities, boroughs, and first class townships to
       create parking authorities in order to provide, administer, and collect revenue
       from various types of parking facilities. Any parking authority created under this
       enabling act is not considered a municipal instrumentality but, instead, constitutes
       a “public body corporate and politic, exercising public powers of the
       Commonwealth as an agency thereof.” 53 Pa. C.S. § 5505. Among the benefits
       flowing from a parking authority’s designation as a state agency was the ability to
       finance construction projects free from the debt limits applicable to local
       governments and the right to engage in proprietary or business-type operations
       from which local governments might otherwise be precluded. . . .
               The [Authority] was created in 1950 by [a] City ordinance adopted
       pursuant to the Parking Authority Law. Initially, the Authority only operated off-
       street parking garages. These operations continue to the present, and are carried
       out through leases with the City.
               The Parking Authority Law was amended in 1982 to allow cities to
       delegate certain on-street parking functions to parking authorities. Some of these
       functions, such as issuing parking tickets and collecting money from parking
       meters, are revenue-producing. This revenue is required to be distributed back to
       the municipality as provided by ordinance or resolution. Consistent with this
       amendment to the Parking Authority Law, the City, in 1983, enacted an ordinance
       delegating to the Authority much of the City’s on-street parking services, which
       previously had been handled by multiple departments of the City. The City and
       the Authority executed an “Agreement of Cooperation” under which the
       Authority administers the City’s system of on-street parking. The net revenues
       collected by the Authority from on-street parking have been used by the City for
       its operations.

Id. at 925-26 (footnotes and case citations omitted).

                                                12
5502(7) of the Parking Authority Law, 53 Pa. C.S. § 5502(7).             The General
Assembly declared that the crisis “can be reduced by administering and enforcing
an efficient system of on-street regulations and by providing sufficient off-street
parking and parking terminal facilities.” Id. To meet the above mission, parking
authorities may:

      (1) Conduct necessary research activity to maintain current data
      leading to efficient operation of off-street parking and parking
      terminal facilities for the fulfillment of public needs in relation to such
      parking.

      (2) Administer and enforce an efficient and coordinated system of on-
      street parking regulations where authorized by municipal ordinance or
      resolution.

      (3) Establish a permanent, coordinated system of parking and parking
      terminal facilities.

      (4) Plan, design, locate, acquire, hold, construct, improve, maintain
      and operate, own, lease as lessor or lessee land and facilities devoted
      to the parking of vehicles. . . .

53 Pa. C.S. § 5505(b). Parking authorities have “all the powers necessary or
convenient for the carrying out of the purposes” of the Parking Authority Law. 53
Pa. C.S. § 5505(d). The one significant limitation imposed on activities of parking
authorities included in the Parking Authority Law is a prohibition on selling
gasoline or automobile accessories, or providing automobile repair or other garage
services. 53 Pa. C.S. § 5505(b)(4). The Authority may lease a portion of its
properties to outside automobile repair providers or other commercial entities so




                                          13
long as the entities do not sell gasoline or automobile accessories. 53 Pa. C.S. §
5505(c).10


       Notwithstanding any limitation in the Parking Authority Law, parking
authorities may, if authorized by resolution or ordinance, “boot or tow a vehicle
which is illegally parked or the owner of which is delinquent in [the] payment of
previously issued parking tickets.” 53 Pa. C.S. § 5505(d)(21)(iv). Additionally,
the Authority has the power “to serve as the exclusive impounding agent or
exclusive towing agent for the enforcement of impoundment orders pursuant to
[the Live Stop Program] and to authorize towing and storage of vehicles and
combinations by private towing agents for such purpose as necessary.” 53 Pa. C.S.
§ 5505(d)(22).


       In addition to the duties specifically enumerated in the Parking Authority
Law, the Authority may “do all acts and things necessary to carry out the powers
granted to the authority by . . . any other statute.” 53 Pa. C.S. § 5505(d)(17)(iv).
Section 3353(a)(2)(vii) of the Vehicle Code makes it illegal to stand or park a
vehicle “[o]n a limited access highway unless authorized by official traffic-control
devices,” parking or standing is necessary to avoid conflict with other traffic, to
protect the safety of persons or vehicles, or directed by a police officer. 75 Pa.
C.S. § 3353(a)(2)(vii); see also Phila. Code § 12-913(1)(b)(vii) (providing identical
language to Section 3353 of the Vehicle Code). Just prior to the filing of the


       10
          Other prohibitions applicable to the Authority are detailed in Sections 5505(e) and
5508.1(p), which address the power of the Authority to impose certain contractual or financial
obligations on the Commonwealth. 53 Pa. C.S. §§ 5505(e), 5508.1(p).

                                             14
Petitioners’ Petition for Review in this matter, the General Assembly amended the
Vehicle Code on July 2, 2012 by adding Section 6109(g)(1), which grants the
Authority the power to enforce all on-street parking regulations in Philadelphia.
That provision, which took effect on October 1, 2012, states:

      Notwithstanding any contrary provision of 53 Pa. C.S. Ch. 55 or this
      title, beginning on March 31, 2014, the parking authority of a city of
      the first class shall enforce and administer the system of on-street
      parking regulation in a city of the first class on behalf of the city. The
      system of on-street parking regulation shall include all ordinances and
      resolutions enacted or adopted by the city of the first class pursuant to
      the powers specified under subsection (a)(1) and those certain
      stopping, standing and parking provisions provided in sections 3351
      (relating to stopping, standing and parking outside business and
      residence districts), 3353 (relating to prohibitions in specified places)
      and 3354 (relating to additional parking regulations).

75 Pa. C.S. § 6109(g)(1).


      After reviewing these provisions we conclude that, unlike the Municipality
Authorities Act at issue in Dominion, the General Assembly did not intend for the
Parking Authority Law to generally prohibit competition with private companies.
The Parking Authority Law provides the Authority with broad powers related to
the enforcement of on-street parking, including specific authorization of towing
and storage activities that, by their very nature, compete with private towing
companies who tow illegally parked vehicles. See Section 5505(d)(21) of the
Parking   Authority    Law,     53   Pa.   C.S.   §   5505(d)(21)     (providing    that
“notwithstanding anything to the contrary contained in this chapter, if authorized
by resolution or ordinance of the legislative body of the parent municipality, to
administer, supervise and enforce an efficient system of on-street parking
regulation . . . includ[ing] the power . . . to boot or tow a vehicle which is illegally

                                           15
parked”).11 Unlike in the Municipality Authorities Act at issue in Dominion,
nowhere in the Parking Authority Law did the General Assembly include a
prohibition against the Authority competing with private entities with regard to the
towing and storing of impounded vehicles.


         We, therefore, agree with Respondents that the Authority is authorized by
the Parking Authority Law and the Vehicle Code to tow vehicles parked on the
highway. Parking or standing on a highway is generally illegal, 75 Pa. C.S. §
3353, and the Authority is authorized to enforce parking laws and regulations by
Section 5505(d)(21) of the Parking Authority Law, 53 Pa. C.S. § 5505(d)(21)
(authorizing the Authority to “boot or tow a vehicle which is illegally parked”),
and Section 6109(g)(1) of the Vehicle Code, 75 Pa. C.S. § 6109(g)(1) (authorizing
the Authority “to enforce and administer the system of on-street parking regulation
in a city of the first class on behalf of the city”). Because we find no provision or
language in the Parking Authority Law or the Vehicle Code that can be interpreted
to limit the Authority from competing with private towing and storage companies,
we conclude that Respondents are entitled to judgment as a matter of law on this
issue.


              b. “Garage Services”
         We now turn to Petitioners’ argument that they are entitled to summary
relief because the activities outlined in Sections 3 and 4 of the Interagency

         11
           A local resolution or ordinance is no longer required under Section 5505(d)(21) since
the General Assembly directed the Authority, in Section 6109(g) of the Vehicle Code, to
“enforce and administer the system of on-street parking regulation in [Philadelphia] on behalf of
the city.” 75 Pa. C.S. § 6109(g)(1).

                                               16
Agreement are “garage services” that the Authority is prohibited from providing by
Section 5505(b)(4) of the Parking Authority Law. Petitioners argue that towing
and storage are garage activities within the meaning of Section 5505(b)(4).


      Respondents disagree and argue that they are entitled to summary relief
because Section 5505(b)(4) is “clearly intended to empower the Authority to
secure property to provide off-street public parking, while prohibiting it from
running an auto repair shop or gas station at such locations.” (PSP’s Petition for
Summary Relief and Summary Judgment ¶ 22; Authority’s Application for
Summary Relief ¶ 22.) Similarly, Respondents contend that towing a vehicle
cannot be considered garage services when viewed in light of the powers the
General Assembly vested in the Authority. The Parking Authority Law, according
to Respondents, provides the Authority with the power to tow vehicles illegally
parked and in connection to the Live Stop Program. Interpreting “garage services”
in a manner that excludes towing would be absurd and run contrary to the purposes
of the Parking Authority Law.


      The term “garage services” is not defined in the Parking Authority Law. As
such, we apply the Rules of Statutory Construction to ascertain the intent of the
General Assembly. Section 1921(a) of the Statutory Construction Act of 1972
(SCA), 1 Pa. C.S. § 1921(a).       The Parking Authority Law’s restriction on
providing garage services reads as follows: “The authority shall not have the power
to engage in the sale of gasoline, the sale of automobile accessories, automobile
repair and service or any other garage service and shall not engage in the sale of



                                        17
any commodity of trade or commerce.”          53 Pa. C.S. § 5505(b)(4) (emphasis
added).


      We start our analysis of Section 5505(b)(4) by interpreting its words and
phrases in accordance with the rules of grammar. Section 1903(a) of the SCA, 1
Pa. C.S. § 1903(a). To that end, “[g]eneral words shall be construed to take their
meanings and be restricted by preceding particular words.” Section 1903(b) of the
SCA, 1 Pa. C.S. 1903(b); see also Steele v. Statesman Insurance Company, 607
A.2d 742, 743 (Pa. 1992) (internal quotation marks and citation omitted) (noting
that under the “rule of ejusdem generis (of the same kind of class) . . . , where
general words follow an enumeration of persons or things, by words of a particular
and specific meaning, such general words are not to be construed in their widest
extent, but are to be held as applying only to the persons or things of the same
general kind or class as those specifically mentioned”).


      Because “garage services” is placed at the end of a list and preceded by the
terms “any other,” we are required to presume that the General Assembly defined
garage services to include activities that are in the same class as automobile repair
and service.    While automobile towing and storage services may occur in
conjunction with automobile repair and maintenance services, towing and storage
are not the same activities as selling gasoline or automobile accessories. Even if
towing and storage could be considered garage services, as the term is used in
Section 5505(b)(4), we must interpret the Parking Authority Law, if possible, in a
manner that gives effect to all its provisions, and presume that the General
Assembly did “not intend a result that is absurd, impossible of execution or


                                         18
unreasonable.” Sections 1921(a) and 1922(1) of the SCA, 1 Pa. C.S. §§ 1921(a),
1922(1). Under Section 5505 of the Parking Authority Law, the Authority is
specifically authorized to “boot or tow a vehicle which is illegally parked or the
owner of which is delinquent in payment of previously issued parking tickets,” and
“to do all acts and things necessary . . . for the accomplishment of its purposes” of
administering and enforcing on-street parking regulations.         53 Pa. C.S. §§
5505(d)(21)(iv), 5505(d)(17)(i). It would be unreasonable to hold that the General
Assembly intended to prohibit towing and storage as “garage services” in Section
5505(b) when it specifically authorizes such activities in Section 5505(d). Giving
effect to all of the Parking Authority Law’s provisions requires us to interpret the
term “garage services” as excluding towing and storage activities specifically
authorized by that statute.


      Additionally, the General Assembly has directed the Authority to enforce
and administer the on-street parking system in Philadelphia, “[n]otwithstanding
any contrary provision of 53 Pa. C.S. Ch. 55” in its 2012 amendment to Section
6109 of the Vehicle Code. Under that provision, “enforce” is defined as follows:

      The issuance of parking violation notices or citations, the
      immobilization, towing and impoundment of motor vehicles and the
      collection of fines, penalties, costs and fees, including independent
      collection agency fees, for violations of any ordinance or resolution
      enacted in order to regulate or prohibit the stopping, standing or
      parking of motor vehicles in a city of the first class and those certain
      stopping, standing and parking provisions provided in this section and
      sections 3351, 3353 and 3354.

75 Pa. C.S. § 6109(g) (emphasis added). Our Supreme Court has defined statutory
language containing the phrase “notwithstanding a contrary provision” as meaning:


                                         19
“regardless of what any other law provides.” City of Philadelphia v. Clement &
Muller, Inc., 715 A.2d 397, 399 (Pa. 1998). Thus, even if “other garage services”
could be interpreted to include towing and storage activities as identified in
Sections 3 and 4 of the Interagency Agreement, the General Assembly has
authorized the Authority to tow and store vehicles as part of its enforcement
power.   Because removing vehicles from the side of highways is a part of
enforcing on-street parking regulations, we conclude that the General Assembly
provided the Authority with the power to conduct all the activities outlined in the
Interagency Agreement, notwithstanding any potential limitation in Section
5505(b)(4) of the Parking Authority Law.


   4. Conclusion
      For the foregoing reasons, we conclude that the General Assembly intended
to authorize the activities outlined in the Interagency Agreement under both the
Parking Authority Law and the Vehicle Code. Because the activities outlined in
the Interagency Agreement are authorized by statute, the PSP did not
unconstitutionally exercise legislative power by entering into the Interagency
Agreement.    Accordingly, we grant summary relief to Respondents and deny
Petitioners’ Application for Summary Relief.




                                        RENÉE COHN JUBELIRER, Judge




                                        20
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Philadelphia Independent Towers and     :
Salvors Association, and K&A Auto       :
Salvage, Inc., and Steffa Metals Co.,   :
Inc., and Derkas Auto Body, Inc., and   :
Morton Towing & Recovery, and           :
Norton's Tow Squad, Inc.,               :
                                        :
                         Petitioners    :
                                        :
            v.                          :   No. 455 M.D. 2012
                                        :
Commonwealth of Pennsylvania,           :
Pennsylvania State Police and Frank     :
Noonan, in his capacity as              :
Commissioner of the Pennsylvania        :
State Police and Philadelphia Parking   :
Authority and Vincent Fenerty, in his   :
capacity as Executive Director of the   :
Philadelphia Parking Authority,         :
                                        :
                         Respondents    :

                                   ORDER


      NOW, August 26, 2015, the Application for Summary Relief filed by the
Philadelphia Parking Authority and Vincent Fenerty and the Petition for Summary
Relief and Summary Judgment filed by the Pennsylvania State Police and Frank
Noonan are hereby GRANTED. The Application for Summary Relief filed by
Petitioners is hereby DENIED.


                                        RENÉE COHN JUBELIRER, Judge